Case 2:85-cv-04544-DMG-AGR Document 780 Filed 04/23/20 Page 1 of 10 Page ID
                                #:37398



   1   ANDREA SHERIDAN ORDIN (SBN 38235)
       STRUMWASSER & WOOCHER LLP
   2   10940 Wilshire Boulevard, Suite 2000
       Los Angeles, California 90024
   3   Telephone: (310) 576-1233
       Facsimile: (310) 319-0156
   4   E-mail: aordin@strumwooch.com
   5   Special Master / Independent Monitor
   6
   7
   8
                               UNITED STATES DISTRICT COURT
   9
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11
                                                     CASE NO. CV 85-4544-DMG (AGRx)
  12    JENNY LISETTE FLORES, et al.,
  13                                                 NOTICE OF FILING OF SPECIAL
                             Plaintiffs,             MASTER / INDEPENDENT
  14                                                 MONITOR’S RESPONSE
                    v.                               CONTAINING FURTHER
  15                                                 INFORMATION
  16   WILLIAM P. BARR, Attorney
  17   General of the United States, et al.,
  18
                            Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



       NOTICE OF FILING OF SPECIAL MASTER/INDEPENDENT MONITOR’S RESPONSE CONTAINING FURTHER INFORMATION
Case 2:85-cv-04544-DMG-AGR Document 780 Filed 04/23/20 Page 2 of 10 Page ID
                                #:37399



   1             On October 5, 2018, the Court ordered the appointment of Andrea
   2   Sheridan Ordin as Special Master/Independent Monitor (“Monitor”) and ordered
   3   the Monitor to file formal Reports and Recommendations to the Court [Doc #494].
   4   On April 10, 2020, the Court ordered, among other things, that the Monitor “may
   5   in the exercise of her monitoring duties request such further information regarding
   6   Defendants’ continuous efforts at release as she deems appropriate pursuant to her
   7   authority under Paragraph B(1)(c)(iii) of the October 5, 2018 Order appointing
   8   her.” [Doc. #768.] In accordance with the Court’s Orders, the Monitor submits the
   9   attached Special Master/Independent Monitor’s Response Containing Further
  10   Information Pursuant to Court Order.
  11
  12
  13   DATED:         April 23, 2020                Respectfully submitted,
  14
                                                    Andrea Sheridan Ordin
  15                                                STRUMWASSER & WOOCHER LLP
  16
  17
                                                    By     /s/ Andrea Sheridan Ordin
  18                                                       Andrea Sheridan Ordin
  19
                                                    Special Master / Independent Monitor
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                       2
       NOTICE OF FILING OF SPECIAL MASTER/INDEPENDENT MONITOR’S RESPONSE CONTAINING FURTHER INFORMATION
Case 2:85-cv-04544-DMG-AGR Document 780 Filed 04/23/20 Page 3 of 10 Page ID
                                #:37400



   1                                 CERTIFICATE OF SERVICE
   2                               Case No. CV 85-4544-DMG (AGRx)
   3
              I am a citizen of the United States. My business address is 10940 Wilshire
   4
       Boulevard, Suite 2000, Los Angeles, California 90024. I am over the age of 18 years,
   5
       and not a party to the within action.
   6
   7          I hereby certify that on April 23, 2020, I electronically filed the following
   8   documents with the Clerk of the Court for the United States District Court, Central
   9   District of California by using the CM/ECF system:
  10
       NOTICE OF FILING OF SPECIAL MASTER/INDEPENDENT MONITOR’S
  11   RESPONSE CONTAINING FURTHER INFORMATION
  12          I certify that all participants in the case are registered CM/ECF users and that
  13   service will be accomplished by the CM/ECF system.
  14
              I declare under penalty of perjury under the laws of the United States the
  15
       foregoing is true and correct. Executed on April 23, 2020, at Los Angeles, California.
  16
  17
  18
                                                                /s/ Jeff Thomson
  19                                                               Jeff Thomson
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                       3
       NOTICE OF FILING OF SPECIAL MASTER/INDEPENDENT MONITOR’S RESPONSE CONTAINING FURTHER INFORMATION
Case 2:85-cv-04544-DMG-AGR Document 780 Filed 04/23/20 Page 4 of 10 Page ID
                                #:37401



                   In the United States District Court

            Central District of California – Western Division



              JENNY LISETTE FLORES, et al., Plaintiffs,

                                    v.

                 WILLIAM P. BARR, et al., Defendants.



                    Case No. CV 85-4544-DMG (AGRx)

            Hon. Dolly M. Gee, United States District Judge



     Special Master/Independent Monitor’s Response

   Containing Further Information Pursuant to Court

                                 Order



                        Andrea Sheridan Ordin
                  Special Master/Independent Monitor
                       Strumwasser & Woocher LLP
                    1094 Wilshire Boulevard, Suite 2000
                       Los Angeles, California 90024
                              (310) 576-1233
Case 2:85-cv-04544-DMG-AGR Document 780 Filed 04/23/20 Page 5 of 10 Page ID
                                #:37402




INTRODUCTION
      On April 10, 2020, this Court ordered (Doc. 768), among other things:

      “The Independent Monitor, Andrea Ordin, may in the exercise of her
      monitoring duties request such further information regarding
      Defendants’ continuous efforts at release as she deems appropriate
      pursuant to her authority under Paragraph B(1)(c)(iii) of the October 5,
      2018 Order appointing her. (Doc. 494.)”

      After review of the Court’s Order and questions raised, the
Independent Monitor, working with the Juvenile Coordinators, requested the
following data, interviews and reports:

      (1) Data from ORR reflecting the census in its facilities, the capacities
          of the facilities and number of releases from each facility during the
          past two weeks.

      (2) Data from ICE reflecting the census and the capacities of the three
          FRC’s, known variously as Karnes FRC (Karnes County Residential
          Center), Dilley FRC (South Texas Family Residential Center) and
          Berks FRC (Berks Family Residential Center).

      (3) Interviews of ORR senior personnel including Dr. Michael
          Bartholomew related to compliance with CDC guidance and COVID-
          19 guidance unique to ORR facilities.

      (4) Interviews with ORR personnel responsible for prompt and safe
          release of minors to their sponsors in the United States in one of the
          ORR shelters which the Independent Monitor had previously toured.

      (5) Further information on ORR Heartland Alliance shelter in Chicago
          that suffered a serious COVID-19 outbreak in April 2020.

      (6) A video tour of a Houston shelter picturing the minors and staff in
          their usual routines: mealtimes, recreation, school, or study time,
          contacting family or counsel, entertainment, sleep, and rest.



                                       1
Case 2:85-cv-04544-DMG-AGR Document 780 Filed 04/23/20 Page 6 of 10 Page ID
                                #:37403


         The Independent Monitor received all information requested, and, in
addition, interviewed Dr. Michael Bartholomew and Melissa R. Hunter. The
Independent Monitor had access to daily internal unaudited documents
designed to give real time data to decision makers, managers, and staff in
their responsibilities. For the purposes of this Independent Monitor’s
Response, the Independent Monitor will summarize relevant data and
information received relating to the requirement that ICE and ORR promptly
and safely release minors in their custody. The information provided by ORR
and ICE in response to the remaining listed requests by the Independent
Monitor will be used in subsequent Responses or Reports.

         1. CURRENT ICE DATA ON NUMBER OF CLASS MEMBERS IN
           CUSTODY AND LENGTH OF STAY

         Juvenile Coordinator Deane Dougherty provided the following Census
for the three FRCs as of April 8, 2020:

           Facility              Capacity                     Census

Karnes                       830 individuals     216 adults      157 juveniles

Dilley                       2,400 individauls   222 adults      283 juveniles

Berks                        96 individauls      13 adults       8 juveniles

Table 1

         The internal Daily Census figures ending April 20, 2020, twelve days
later, reflected the following changes:




                                          2
Case 2:85-cv-04544-DMG-AGR Document 780 Filed 04/23/20 Page 7 of 10 Page ID
                                #:37404


           Facility               Capacity                     Census

Karnes                       830 individuals      179 adults      129 juveniles

Dilley                       2,400 individauls    168 adults      210 juveniles

Berks                        96 individauls       10 adults       6 juveniles

Table 2

         This comparison reflects a continuing downward trend in census from
April 8 to April 20, 2020. There was a total of 94 fewer adults (-21%) and 103
fewer juveniles (-23%) in the three facilities on April 20 than 12 days before.

         The downward trend this year is more marked when referring to the
Juvenile Coordinator’s Report lodged April 8, 2020. In the Juvenile
Coordinator’s Report, the Coordinator shows the Census at the end of
February to be 1602 accompanied juveniles. That Report shows that 637
juveniles were in custody less than twenty days, but 965 juveniles were in
custody at an FRC for 20 days or more. Of those 965 juveniles in custody for
20 days or more, 211 were in custody for more than 100 days.

         On April 22, 2020, Defendants filed a Notice of Related Filing in the
case of O.M.G. v. Wolf, which included the Supplemental Declaration of
Melissa B. Harper (Supplemental Declaration). (Doc. 773.) The
Supplemental Declaration includes census and capacity data, and also




                                         3
Case 2:85-cv-04544-DMG-AGR Document 780 Filed 04/23/20 Page 8 of 10 Page ID
                                #:37405


includes the number of individuals entering the facilities and released from
April 13 through April 21, 2020.1

      The Supplemental Declaration also describes the immigration status of
the 698 adults and juveniles in custody. It does not describe in detail the
Flores release system. In an interview with Ms. Harper on April 22, the
Independent Monitor reviewed certain redacted Flores parole worksheets,
which are filled out upon the entry of a family to an FRC. At the conclusion of
the interview, it became clear that in order for the Independent Monitor to
analyze whether there had been a release without unnecessary delay and
whether efforts toward release had been recorded, the Independent Monitor
will have to review a sample of individual family files which are maintained
electronically by ICE. Those files, unlike the Flores parole worksheets,
contain relevant information, including whether there has or has not been a
waiver by the parent or juvenile of the juvenile’s rights to prompt and
continuous efforts for release. The Independent Monitor has requested access
to that information in the coming week.

      2. CENSUS AND LENGTH OF STAY AT ORR FACILITIES

      The Independent Monitor received and reviewed two weeks of internal
daily reports providing unaudited analysis of significant factors for
management. The current utilization of ORR facilities stands at 33%. The
ORR release data during the period of February 27, 2020 through April 8,

      1Harper’s Supplement Declaration, along with a companion
Declaration of Michael Sheridan, contain census figures as of April 21, 2020,
showing one fewer adult and three fewer juveniles a day later than the
census data contained above in Table 2. (Doc. 773.)




                                       4
Case 2:85-cv-04544-DMG-AGR Document 780 Filed 04/23/20 Page 9 of 10 Page ID
                                #:37406


2020 is shown below. Tables 3 and 4 below demonstrate the current length of
stay for unaccompanied children (UAC) with an identified parent or legal
guardian (Category 1) and for UAC without an identified sponsor (Category
4):

                UAC LENGTH OF STAY BY CATEGORY

                     February 27, 2020 – April 8, 2020

            Week            Category 1              Category 4

                                 Average
                          # of     LOC       # of    Average LOC
                          UAC     (days)     UAC         (days)

      2/27/20 – 3/04/20   177       30        49           237

      3/05/20 – 3/11/20   192       29        47           174

      3/12/20 – 3/18/20   193       27        46           185

      3/19/20 – 3/25/20   226       25        43           211

      3/26/20 – 4/01/20   142       24        30           219

      4/02/20 – 4/08/20   179       29        32           241

          Average         185       27        41           211

      Table 3




                                     5
Case 2:85-cv-04544-DMG-AGR Document 780 Filed 04/23/20 Page 10 of 10 Page ID
                                #:37407



                                                  UAC LENGTH OF STAY BY CATEGORY
                                250         237                                                                    241
                                                                                           211         219

                                200                                        185
                                                           174
         # of Days in Custody


                                150


                                100


                                50     30             29              27                                      29
                                                                                      25          24

                                 0
                                      2/27/20 -      3/05/20 -       3/12/20 -      3/19/20 -    3/26/20 -   4/02/20 -
                                       3/04/20        3/11/20         3/18/20        3/25/20      4/01/20     4/08/20

                                                                 Category 1      Category 4




      Table 4




                                                                           6
